DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on august 19, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 15 recite the limitation "the proximal end of the [medical] probe" in lines 19 and 17 (respectively).  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is found to be indefinite since the relationship between the “sensors” and the “electrical devices” (which are both operated by the external modules) is unclear.  This renders the scope of the claim unclear.  Appropriate correction is required.
Claim 13 is found to be indefinite since the relationship between the “electrosurgical tools” and the “electrical devices” (which are both operated by the external modules) is unclear.  This renders the scope of the claim unclear.  Appropriate correction is required.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderson, U.S. 2018/0220969 (hereinafter Henderson).
Regarding claims 1-3 and 10, Henderson discloses (note figs. 2-4, 7, and 8) a system comprising: a medical probe comprising: a flexible ‘guidewire’ (‘102’ – note paragraphs 2, 29, and 36) having a proximal and distal end, one or more ‘electrical devices’ (‘112’ – note paragraph 36) fitted distally thereto, and two or more conductors (note paragraphs 41-43) connected to the electrical devices having proximal ends that are exposed at different positions along the proximal end of the guidewire (note ‘132,’ ‘134,’ and ‘136’); and a connector (‘172’ – note paragraphs 49 and 55) at the proximal end of the guidewire, which is fitted with multiple conductive rings that are positioned to mate with the respective exposed proximal ends of the conductors, and to maintain electrical contact with the conductors while the guidewire is rotated; and one or more ‘external modules’ (note paragraphs 41-43) connected ‘at’ the proximal end of the medical probe to necessarily operate the one or more electrical devices.
Regarding claim 4, Henderson discloses (note paragraphs 49 and 55) a system wherein the connector is ‘cylindrically shaped’ (note fig. 8) and is further fitted (necessarily) with ‘mating conductors’ (for connecting the conductive rings and the external modules) attached to the cylindrical shape, each mating conductor electrically coupled to a respective one of the conductive rings.
Regarding claim 5, Henderson discloses (see above) a system further comprising a ‘visual indicator’ (see ‘window’ into connector depicted in fig. 7) that is configured to ‘confirm’ electrical contact between the conductive rings and the exposed proximal ends of the conductors.
Regarding claims 6 and 11, Henderson discloses (see above) a system wherein the electrical devices comprise a sensor that is necessarily operated by the external module (note paragraphs 36 and 41-43).
Regarding claims 8 and 13, Henderson discloses (see above) a system wherein the electrical devices comprise an electrosurgical tool that is necessarily operated by the external module (note paragraphs 36 and 41-43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Liu, U.S. 2020/0060759 (hereinafter Liu).
Regarding claims 7 and 12, Henderson discloses (see above) a system wherein the electrical devices comprise one of a variety of sensors, but fails to explicitly disclose that this sensor comprises a magnetic position sensor.  Liu teaches a similar device having a magnetic position sensor (‘20’ - note paragraph 66) which enables the device to be tracked/positioned more accurately (see abstract).  It is well known in the art that this design would result in increased safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the apparatus of Henderson to comprise a magnetic position sensor in order to increase safety and efficiency.  

Claim(s) 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Kwak, U.S. 2010/0191151 (hereinafter Kwak).
Regarding claims 9 and 14, Henderson discloses (see above) a system wherein the electrical devices comprise an electrosurgical tool for ablating tissue, but fails to explicitly disclose that this tool comprises a bi-polar electrode.  Kwak teaches a similar device having a guidewire with bi-polar electrodes for ablating tissue (note abstract, paragraph 1).  It is well known in the art that these different ablation configurations are widely considered to be interchangeable, and that the use of a bi-polar configuration would improve energy focus and result in increased safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the apparatus of Henderson to comprise bi-polar electrodes.  This is because this modification would have merely comprised a simple substitution of interchangeable ablation configurations in order to increase safety and efficiency (see MPEP 2143).

Claim(s) 1-6, 8, 10, 11, 13, 15, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sigg, U.S. 6,931,286 (hereinafter Sigg) in view of Henderson.
Regarding claims 1-6, 8, 10, 11, 13, 15, 16, 18, and 20, Sigg discloses (note figs. 4A-F) a system comprising: a medical probe for use in the brain (note col. 14, line 40) comprising: a flexible ‘guidewire’ (‘322/332’ – note col. 8, line 18; col. 9, line 11) having a proximal and distal end, an ‘electrical device’ (note ‘impedance sensor’ and ‘pacing tool’ in col. 8, line 54; col. 13, line 51) fitted distally thereto, and a conductor necessarily connected to the electrical device; and an ‘external module’ necessarily connected ‘at’ the proximal end of the medical probe to ‘operate’ the electrical device.  However, Sigg fails to explicitly disclose the claimed ‘connector-conductor’ configuration for electrically connecting the electrical device with a source/module.  Henderson teaches (see above) a similar device comprising the claimed ‘connector-conductor’ configuration.  More specifically, Henderson teaches a device comprising conductors with proximal ends that are exposed at different positions (note ‘132,’ ‘134,’ and ‘136’), along with a cylindrical connector (‘172’ – note paragraphs 49 and 55) at the proximal end of the device which is fitted with multiple conductive rings that are positioned to mate with the respective exposed conductors.  It is well known in the art that these different electrical-coupling configurations are widely considered to be interchangeable, and that the use of a sliding electrical contact (such as this) would enable electrical contact to be maintained between the connector and the conductors during rotation (thereby resulting in increased efficiency and versatility).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the apparatus of Sigg to comprise the ‘connector-conductor’ configuration from Henderson.  This is because this modification would have merely comprised a simple substitution of interchangeable electrical-coupling configurations in order to increase efficiency and versatility (see MPEP 2143).  It should be noted that the claimed procedure would be met during the routine use of this modified device. 

Claim(s) 7, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sigg in view of Henderson as applied to claims 1-6, 8, 10, 11, 13, 15, 16, 18, and 20 above, and further in view of Liu.
Regarding claims 7, 12, and 17, Sigg in view of Henderson teaches (see above) a system wherein the electrical devices may comprise one of a variety of components, but fails to explicitly disclose that this component comprises a magnetic position sensor.  Liu teaches a similar device having a magnetic position sensor (‘20’ - note paragraph 66) which enables the device to be tracked/positioned more accurately (see abstract).  It is well known in the art that this design would result in increased safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the apparatus of Sigg to comprise a magnetic position sensor in order to increase safety and efficiency.  It should be noted that the claimed procedure would be met during the routine use of this modified device.

Claim(s) 9, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sigg in view of Henderson as applied to claims 1-6, 8, 10, 11, 13, 15, 16, 18, and 20 above, and further in view of Daniels, U.S. 2017/0266434 (hereinafter Daniels).
Regarding claims 9, 14, and 19, Henderson discloses (see above) a system wherein the electrical devices comprise an electrosurgical tool for pacing tissue, but fails to explicitly disclose that this tool comprises a bi-polar electrode.  Daniels teaches a similar device having a guidewire with bi-polar electrodes for pacing tissue (note paragraph 94, claim 1).  It is well known in the art that these different pacing configurations are widely considered to be interchangeable, and that the use of a bi-polar configuration would improve energy focus and result in increased safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the apparatus of Sigg to comprise bi-polar electrodes.  This is because this modification would have merely comprised a simple substitution of interchangeable pacing configurations in order to increase safety and efficiency (see MPEP 2143).  It should be noted that the claimed procedure would be met during the routine use of this modified device.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because they do not apply to the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794